Citation Nr: 1002587	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  09-05 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a condition of 
swelling in feet, legs and arms, to include as due to 
exposure to herbicides.

2.  Entitlement to service connection for a sleep disorder 
condition, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a restless sleep 
condition, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a urinary disorder, 
to include as due to exposure to herbicides.

5.  Entitlement to service connection for a respiratory 
disorder, to include as due to exposure to herbicides.

6.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	Scott A. Scholl, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 
1972.  Service in Vietnam and award of the Combat Infantry 
Badge and Purple Heart Medal are evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's 
claims for service connection for swelling of the feet, legs 
and arms; a sleep disorder; restless sleep; a urinary 
condition; a respiratory disorder; and a low back condition.  
The Veteran disagreed and perfected an appeal.

In November 2009, the Veteran presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with 
the Veteran's VA claims folder.

The issue of entitlement to service connection for a low back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO. 
FINDINGS OF FACT

1.  A preponderance of the competent evidence of record 
supports a conclusion that the Veteran has no condition of 
swelling of the feet, legs and arms.

2.  A preponderance of the competent medical evidence of 
record supports a conclusion that the Veteran's sleep 
disorder is a component of his service-connected PTSD. 

3.  A preponderance of the competent medical evidence of 
record supports a conclusion that the Veteran's restless 
sleep condition is a component of his service-connected PTSD.

4.  A preponderance of the competent medical evidence of 
record supports a conclusion that the Veteran has no urinary 
disorder.

5.  A preponderance of the competent medical evidence of 
record supports a conclusion that the Veteran has no 
respiratory disorder.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for swelling of the 
feet, legs and arms is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 U.S.C.A. §§ 3.303, 309(e) (2009).

2.  Entitlement to service connection for a sleep disorder 
condition is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 U.S.C.A. §§ 3.303, 309(e) (2009).

3.  Entitlement to service connection for a restless sleep 
condition is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 U.S.C.A. §§ 3.303, 309(e) (2009).

4.  Entitlement to service connection for a urinary disorder 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 U.S.C.A. §§ 3.303, 309(e) (2009).

5.  Entitlement to service connection for a respiratory 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 U.S.C.A. §§ 3.303, 309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, who served for two on-year tours in combat in 
Vietnam, contends that he suffers from chronic swelling of 
the feet, legs and arms, a sleep disorder, a restless sleep, 
a urinary disorder and a respiratory disorder, all due to 
exposure to herbicides when he served in Vietnam.  He seeks 
service connection for all conditions.

The Board will first address preliminary matters and then 
provide a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Veteran was informed in a June 2007 letter that in order 
to establish entitlement to service connection, the evidence 
must show a current condition, an event or injury during 
service, and medical evidence of a relationship between the 
current condition and the event or injury during service.  In 
addition, the June 2007 letter informed the Veteran of how VA 
determines a disability rating and an effective date. 

The Veteran was further notified in the June 2007 letter that 
VA would make reasonable efforts to help him obtain evidence 
necessary to support his claims, including requests for any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was informed 
that a medical examination would be provided or that a 
medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records which are available, and all VA 
medical records pertaining to the Veteran's claims.  The 
Board observes that the Veteran testified that his service 
treatment records from the periods when he was in Vietnam are 
not in his VA claims folder.  The Board also observes that no 
medical treatment records from organizations in Vietnam or 
from the time periods when the Veteran was in Vietnam are in 
evidence.  However, as is more thoroughly discussed below, 
the claims being decided are denied primarily because there 
is no evidence of a current condition or the is evidence an 
etiology making the service treatment records from the 
Veteran's Vietnam service irrelevant to the determinative 
issues.  Thus, the Board observes that the lack of such 
records do not prejudice the Veteran's claims.

The Veteran has received medical examinations pertaining to 
his claims.  VA has further assisted the Veteran throughout 
the course of this appeal by providing him and his attorney 
with statements of the case which informed them of the laws 
and regulations relevant to the Veteran's claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted in the Introduction, the Veteran presented 
testimony at a November 2009 video conference hearing before 
the undersigned VLJ.

Entitlement to service connection for a condition of swelling 
in feet, legs and arms, to include as due to exposure to 
herbicides.

Entitlement to service connection for a sleep disorder 
condition, to include as due to exposure to herbicides.

Entitlement to service connection for a restless sleep 
condition, to include as due to exposure to herbicides.

Entitlement to service connection for a urinary disorder, to 
include as due to exposure to herbicides.

Entitlement to service connection for a respiratory disorder, 
to include as due to exposure to herbicides.

Because the issues present similar evidence and identical 
law, they will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2009).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection.  38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 
(June 12, 2007).  Specifically, the Secretary has determined 
that respiratory disorders other than respiratory cancers are 
not connected to exposure to herbicides.  See 38 C.F.R. § 
3.309(e) (2009).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2009).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2009).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

Analysis

Essentially, the Veteran contends that he was exposed to 
Agent Orange herbicide during his service in Vietnam and that 
it caused swelling of his feet, legs and arms; sleep and 
restlessness disorders; a urinary disorder; and a respiratory 
disorder.  His attorney has contended in the February 2009 VA 
Form-9 substantive appeal that "it can not be disputed that 
the diseases/symptoms of Agent Orange exposure may not occur 
for decades after" discharge from active duty.  In other 
words, the Veteran contends that even though some of the 
conditions did not manifest until many years after he was 
discharged, they still could have been the result of his 
exposure to herbicides.

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element as to each claimed condition in turn.  
The Board preliminarily observes that the presumption of 
exposure to herbicides does not dispense with the finding of 
the first element of service connection: competent evidence 
of a current disability.  In this vein, the Board 
acknowledges that although the language in Hickson refers to 
"medical evidence," competent lay evidence may suffice to 
establish a current condition depending upon the nature of 
the claimed disability.  See Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).

Element (1)

With regard to a condition of swelling of feet, legs and 
arms, the Board has reviewed the medical evidence of record 
and has found the only reference to swelling was regarding 
the Veteran's left foot.  A June 2007 treatment note 
indicates that the Veteran complained of "intermittent 
localized swelling over dorsum of left midfoot, now 
completely gone."  The examiner requested an x-ray of the 
left foot which showed a "non-displaced healing fx 
[fracture] of the left 1st metatarsal."  Another note states 
"foot x ray showed a fracture which is healing in good 
position."  No other treatment records going back to 1988 or 
up through November 2008 report complaints of or treatment 
for swelling of feet, legs or arms.  

The Board observes that the Veteran has the competency to 
report symptoms such as swelling.  However, his testimony 
regarding the condition is unclear.  At one point he 
testified that when he was in Vietnam, he had "a lot of 
discoloration and everything and like [unintelligible] every 
day on both my legs."  See hearing transcript at page 4.  
Following that testimony, the Veteran described a skin 
condition and never once described any swelling and he 
further testified that he only sought treatment at VA 
facilities for the condition.  See hearing transcript at 
pages 5 and 6.  Thus, the record does not contain a 
description of a current swelling condition and does not 
contain a medical record indicating a condition of swelling 
of the feet, legs and arms other than that described above.

In sum, after consideration of all the relevant evidence, the 
Board finds that there is no evidence of a current condition 
of swelling of the feet, legs and arms.  As noted above in 
the law and regulations section, in order to be considered 
for service connection, a claimant must first have a 
disability.  See Brammer and Rabideau supra.  The Board also 
observes that the Veteran contends that he is entitled to 
service connection because of a presumption of exposure to 
Agent Orange.  However, he must first have a current 
condition in order to benefit from the presumption offered by 
38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(6)(iii).  
Similarly, the Veteran does not benefit from 38 U.S.C.A. § 
1154(b) as it pertains to events occurring in Vietnam and 
does not operate to establish a current disability condition.  
For that reason, the claim for service connection for a 
condition of swelling of the feet, legs and arms is not 
warranted.

With regard to a sleep disorder and restless sleep, the Board 
observes that the record contains numerous references over 
the years to the Veteran's complaints of problems sleeping.  
However, the complaints were made in the context of 
examinations regarding the Veteran's service-connected post-
traumatic stress disorder (PTSD) disability.  In other words, 
the Veteran's PTSD included symptoms of sleep problems which 
occurred after nightmares - another symptom of PTSD - and 
which made the Veteran's sleep restless.  

The Veteran testified that the sleep disorder and 
restlessness he was claiming was due to PTSD.  See hearing 
transcript at page 7.  The Board acknowledges that the 
Veteran is competent to report difficulty with sleeping, but 
there is nothing in the record to show he is competent to 
provide an opinion regarding the etiology of any sleeping 
problem.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In sum, there is no medical record which diagnoses the 
Veteran as having an independent sleep disorder by and of 
itself, and the Veteran does not contend that he has a 
separate and distinct sleep disorder from that which he 
agrees is a symptom of his service-connected PTSD.  Thus, the 
Board finds that there is no evidence of a current sleep 
disorder which is not already service-connected.  For that 
reason, the Board finds that element (1) for a sleep disorder 
and for restless sleep distinct and apart from symptoms of 
service-connected PTSD is not warranted.  The Board further 
observes that the Veteran may seek an increased disability 
rating for his PTSD if he believes his sleep problems are 
worsening.

With regard to service connection for a urinary disorder, the 
medical evidence includes a June 1992 VA medical examiner's 
report which states that the Veteran's bladder function was 
normal.  The Board also notes that a September 2008 treatment 
note indicates that the Veteran told healthcare providers 
that he had "recently been diagnosed with prostate cancer," 
but that there was no biopsy or other information to 
substantiate the statement.  There are no other medical 
records which address a urinary problem or condition.  The 
only other evidence is the testimony of the Veteran who 
testified that he has occasional difficulty when he starts to 
urinate.  See hearing transcript at page 8.  This is 
certainly of a nature that the Veteran is competent to 
report.  However, there is no specific report of a urinary 
problem in the record.  Moreover, the Veteran testified that 
he received medication for the condition and that it is "a 
lot better now."  See hearing transcript at page 8.  The 
Board has reviewed the Veteran's medical record and can not 
find such medication was prescribed by VA health providers as 
of December 2008 or July 2007, or at any time during the 
pendency of his current claim for service connection.  Nor is 
there any record of such medication from any other source 
during the pendency of the claim.  

In sum, the probative value of the Veteran's testimony 
concerning a current urinary condition is outweighed by the 
lack of medical evidence of such a condition during the 
pendency of the Veteran's claim.  The Board notes that it is 
the responsibility of the Veteran to produce evidence 
supporting his claim.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].  Here, the Veteran has failed to support his 
claim.  His testimony is the only evidence supporting it and 
his testimony lacks sufficient probative value, in view of 
the paucity of medical evidence indicating a urinary problem, 
to support proof of element (1).  The Board finds it 
incredible that the Veteran would not have sought medical 
attention for the problem he described in his testimony, and 
his testimony is further suspect when there is no record of 
medication he claims was prescribed to treat a urinary 
problem.  For those reasons, the Board finds that the 
Veteran's claim for entitlement to service connection for a 
urinary disorder is not warranted.

With regard to the claim for a respiratory disorder, the 
Board notes that the record includes a June 2007 medical 
treatment note which indicates the Veteran complained of 
chest pain accompanied by shortness of breath.  Medical 
records also show the Veteran was prescribed with albuterol, 
a bronchodilator medication, and include August 2008 
spirometry and bronchodilator results.  A February 2008 
examiner also described that the Veteran complained of chest 
pain with SOA [shortness of air], and specifically noted that 
the Veteran had a normal treadmill.  After consideration of 
the record as a whole, the Board finds that the evidence is 
at least in equipoise that the Veteran has a current 
respiratory condition and that element (1) is satisfied as to 
that claim.



Element (2)

With regard to element (2) and the remaining claim of 
entitlement to service connection for a respiratory disorder, 
the Board observes that the Veteran benefits from the 
presumption provided in 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 
3.307(6)(iii).  As noted in the Introduction, the Veteran 
served in Vietnam.  Thus, he is presumed to have been exposed 
to herbicides.  Therefore, element (2) is satisfied. 

Element (3)

With regard to element (3), medical evidence of a nexus 
between a current disability and an in-service disease, 
injury or event, the Board observes that the only evidence of 
record is against the Veteran's claim.  As indicated above in 
the law and regulations section, if a veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, certain listed diseases shall be service connected. 
See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) 
(2009).  In addition, whenever the Secretary of the 
Department of Veteran Affairs determines, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of a disease in 
humans, the Secretary shall prescribe regulations providing 
that a presumption of service connection is warranted for 
that disease for purposes of service connection.  38 U.S.C.A. 
§ 1116(b)(1) (West 2002).  However, the Secretary has 
determined that respiratory disorders other than respiratory 
cancers are not connected to exposure to herbicides.  See 38 
C.F.R. § 3.309(e) (2009).

There is no other competent evidence of record specifically 
purporting to show that there is a connection between 
exposure to herbicides and the Veteran's respiratory 
disorder.  To the extent that the Veteran's statements can be 
construed to be such evidence, the Board observes that the 
record does not support a finding that the Veteran is 
competent to make such an opinion.  Thus, his statements lack 
any probative value whatsoever.  See Espiritu, supra.  Thus, 
the Veteran's claim fails.

In addition, the Board has considered the claim on a direct 
basis pursuant to the Court's guidance in Combee, supra.  
There is no evidence that the Veteran had a respiratory 
disorder during service; his service treatment records are 
silent as to any complaints or treatment of breathing 
difficulties.  Moreover, there is no evidence at all that 
tends to show a nexus between the Veteran's breathing 
problems and his active duty service.  Therefore, the Board 
finds that the claim fails on a direct basis as well.

Conclusion

The Board finds that the Veteran's claims for entitlement to 
service connection for a condition of swelling of the feet, 
legs and arms and a urinary disorder fail for lack of 
evidence of a current disability.  The Board further finds 
that there is no evidence of a separate and distinct sleep 
disorder or sleep restlessness apart from that which is 
already service-connected under PTSD.  Finally, the Board 
finds that the claim for service connection for a respiratory 
disorder is not warranted under either a direct service 
connection theory or as a presumptive service connection 
claim.


ORDER

Entitlement to service connection for a condition of swelling 
of the feet, legs and arms is denied.

Entitlement to service connection for a sleep disorder 
condition is denied.

Entitlement to service connection for a restless sleep 
condition is denied.

Entitlement to service connection for a urinary disorder is 
denied.

Entitlement to service connection for a respiratory disorder 
is denied.




REMAND

Entitlement to service connection for a low back disorder.

The Veteran testified that he suffers from low back pain.  He 
contends that he fell from a truck while he was serving in 
Vietnam and that the injury he received has resulted in his 
current condition.  He also testified that he went to sick 
call for the condition and was put on bed rest for about 
three weeks because of the injury.  See hearing transcript at 
pages 9-11.  The record shows that he has not received a 
medical examination regarding his current low back pain.

Because the Veteran is a combat veteran, his statements 
regarding incurrence of an injury during service are viewed 
within the context of 38 U.S.C.A. § 1154(b).  See also 
38 C.F.R. § 3.304(d) (2009).  Because the testimony regarding 
his fall from a truck seem to be congruent with the record 
evidence of the nature and type of his service in Vietnam as 
a light infantryman, the evidence regarding an in-service 
injury appear to be sufficient.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for a 
decision to be made on the claim.

The Board observes that the Veteran is competent to testify 
about the nature and extent of his low back pain and, for 
purposes of McLendon, his statement regarding his current 
condition is sufficient to establish element (1).  As noted 
above, element (2), again for purposes of McLendon, appear to 
be satisfied.  The Veteran has also testified that there is a 
connection between the injury in-service and his current 
condition, and element (3) appears to be satisfied.  Finally, 
there is no competent medical evidence regarding the 
Veteran's low back in the record and a decision regarding the 
claim can not be made without one.  For those reasons, the 
Board remands the claim for a medical examination.

In addition, the Board observes that the Veteran's service 
treatment records were obtained by RO in May 1988.  As 
discussed above, they do not include any treatment records 
from the Veteran's service in Vietnam.  The Veteran has 
indicated he received treatment there for low back pain, so 
any records from that era are likely to be probative of the 
Veteran's pending claim for low back pain.  There is nothing 
in the record to indicate that VA has exhausted a search for 
the missing records.  The RO should ensure that the 
requirements of 38 C.F.R. § 3.159(c)(2) have been met.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran in 
writing and determine whether he obtained 
any medical care regarding his low back 
pain outside VA medical facilities after 
his discharge from active duty in October 
1972.  Attempts to obtain any such medical 
records identified should be made and 
documented in the Veteran's VA claims 
folder.  Any records obtained should be 
associated with the Veteran's VA claims 
folder.

2.  The RO should seek medical treatment 
records regarding the Veteran's service in 
Vietnam in accordance with the 
requirements of 38 C.F.R. § 3.159(c)(2).  
All efforts to obtain such records should 
be documented in the Veteran's VA claims 
folder.  

3.  After completion of the foregoing and 
any further development deemed necessary, 
the RO shall schedule the Veteran for a 
medical examination by a VA physician who 
shall review the Veteran's VA claims 
folder prior to the examination and 
indicate in a written report that the 
claims folder was reviewed.  The examiner 
shall provide a description of the current 
nature and extent of any low back 
condition presented by the Veteran, and 
provide a diagnosis of any such condition.  
If a low back condition is diagnosed, the 
examiner shall provide an opinion whether 
it is at least as likely as not related to 
the Veteran's active duty service.  If the 
examiner can not provide such an opinion 
without resort to speculation, the 
examiner shall specifically state why an 
opinion can not be provided.  The 
examiner's written report shall be 
associated with the Veteran's VA claims 
folder.

4.  Following completion of the foregoing, 
the RO shall readjudicate the Veteran's 
claim for entitlement to service 
connection for a low back disorder.  If 
the benefit sought on appeal remains 
denied, the RO should provide the Veteran 
and his attorney with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


